McMurray, Presiding Judge.
Defendant Nelson appeals his conviction of the offense of aggravated assault. Held:
The charge against defendant Nelson arose from a prison altercation. Defendant Nelson, along with Smith, the victim, and Martinez, a co-defendant who was also convicted of aggravated assault, were inmates at the Georgia State Prison in Reidsville.
At trial, Smith testified that Martinez ran up behind him and stabbed him repeatedly. Smith also testified that while Martinez was stabbing him, defendant Nelson had grabbed him and held him, preventing him from escaping or defending himself.
Subsequently, the defense attempted to impeach Smith by proof of his general bad character. While the defense proceeded according to the requirements of OCGA § 24-9-84, the trial court sustained the State’s objection to the impeachment attempt. “[A]ny witness, other than an accused, may be discredited by evidence of bad character. . . .” Beasley v. State, 168 Ga. App. 255, 256 (1) (308 SE2d 560). It was error to exclude the testimony at issue. Dent v. State, 14 Ga. App. 269 (4) (80 SE 548). See Martinez v. State, 189 Ga. App. 69 (375 SE2d 123).

Judgment reversed.


Benham, J., concurs. Pope, J., concurs specially.